CNI CHARTER FUNDS AHA Diversified Equity Fund AHA Balanced Fund Supplement dated January 28, 2009 to Prospectuses dated January 28, 2009 This supplements certain information contained in the Prospectuses and should be read in conjunction with the Prospectuses. Freeman Associates Investment Management, LLC (“Freeman”) currently serves as sub-advisor to a portion of the AHA Diversified Equity Fund and a portion of the AHA Balanced Fund.Freeman has informed management of CNI Charter Funds (the “Trust”) that it has agreed with Investment Science Corporation to form a new investment management firm, Freeman Investment Management Co., LLC (“FIMC”), which is expected to commence operation in March 2009.At a meeting held on January 28, 2009, the Board of Trustees of the Trust approved FIMC as the new sub-advisor to the portions of the AHA Diversified Equity Fund and the AHA Balanced Fund managed by Freeman, effective upon the commencement of FIMC’s operations. The following paragraphs replace the second, third and fourth paragraphs on page 18 of the Class N prospectus and on page 22 of the Institutional Class prospectus until FIMC replaces Freeman as sub-advisor to the AHA Diversified Equity Fund and AHA Balanced Fund: Freeman Associates Investment Management, LLC (“Freeman”) currently serves as sub-advisor to a portion of the AHA Diversified Equity Fund and to the portion ofthe AHA Balanced Fund invested in equity securities. Freeman is located at 12255El Camino Real, Suite 200, San Diego, California 92130, and is a privately heldcompany that is controlled by John D. Freeman. Formerly known as the InvestmentResearch Company, the firm was organized in 1985 and provides investmentmanagement services to institutions, retirement plans, and non-profitorganizations. All of Freeman’s strategies are team-managed. The members of the investment team who contribute to the day-to-day management of the AHA Diversified Equity Fundand the AHA Balanced Fund are John D. Freeman (Chairman and CEO), Thomas Anichini (SeniorVice President and Portfolio Manager) and Maninder Hunjan (Senior Vice President- Research and Portfolio Management). The principal portfolio managers for the portions of the AHA Diversified Equity Fund and AHA Balanced Fund managed byFreeman are Messrs. Freeman and Anichini.
